Citation Nr: 0710424	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.  

2.  Entitlement to service connection for shortness of 
breath, to include as due to undiagnosed illness. 

3.  Entitlement to service connection for diarrhea to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1985 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

(The claim for service connection for joint pain is addressed 
in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  There are no objective findings or otherwise 
independently verifiable evidence of a disability manifested 
by shortness of breath.

2.  There are no objective findings or otherwise 
independently verifiable evidence of a disability manifested 
by diarrhea.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
shortness of breath that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).

2.  The veteran does not have a disability manifested by 
diarrhea that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) and DD214 were 
associated with the claims file.  The veteran had service in 
Southwest Asia from December 1990 to June 1991.  The SMRs do 
not reflect any complaints, treatment, or diagnosis related 
to shortness of breath or diarrhea.

Associated with the claims file are private treatment reports 
from R. Islam, M.D., dated from May 1978 to January 2001.  In 
November 1998 the veteran was noted to have had an upper 
respiratory infection for three weeks.  He denied smoking.  
The examiner said the veteran had tonsillitis and 
pharyngitis.  The veteran's sinuses were noted to be tender.  
Heart sounds were normal and lungs were clear.  In March 1999 
the veteran was noted to have a roaring upper respiratory 
infection.  In January 2001 the veteran was noted to have an 
upper respiratory tract infection.  His lungs had fairly good 
air entry.  His pharynx was inflamed.  

The veteran was afforded a Persian Gulf War examination in 
February 2001.  The veteran reported lightheadedness and 
fatigue with the shortness of breath on exertion.  He denied 
nausea or chronic cough.  He reported a history of hemoptysis 
a few years prior.  He said no illness was associated with 
the shortness of breath.  He denied paroxysmal nocturnal 
dyspnea.  He also reported occasional diarrhea.  The veteran 
said he thought the diarrhea was secondary to medication he 
took for gout.  He had no known history of liver, heart, or 
renal disease.  He denied a history of fever or chills.  
Physical examination revealed a normal chest with clear and 
symmetrical breath sounds.  The veteran had a regular cardiac 
rhythm without murmur or gallop.  A pulmonary function test 
revealed normal spirometry.  The veteran was unable to 
perform lung volume studies.  The veteran was diagnosed with 
exertional shortness of breath.  

The veteran was afforded a VA examination in October 2002.  
The veteran reported shortness of breath for the previous 
four to five years.  He denied orthopnea or paroxysmal 
nocturnal dyspnea.  He reported hemoptysis in the past for 
which he was evaluated by a civilian doctor.  He said nothing 
was done.  He denied shortness of breath with rest.  He said 
he used an inhaler at one point with some relief but he said 
he discontinued the use of the inhaler.  He reported that he 
did not smoke.  He denied hospitalization or emergency room 
visit for breathing problems.  He denied oxygen use and 
chronic cough.  He said he occasionally had a cough 
productive of yellow sputum.  He reported respiratory 
infections in the past.  He denied a history of asthma or any 
incapacitation due to his breathing problem.  The veteran 
also reported a history of diarrhea for three to four years.  
He said it had recently gotten worse.  He said when he eats 
he has loose stools during the meals.  He reported melena one 
or two times in the past.  He denied bright red blood per 
rectum.  He said he had been given a medication for diarrhea 
in the past but it made him nervous and he discontinued the 
medication.  He said he was not treated for the diarrhea at 
present.  He reported five loose stools per day which he said 
were watery with yellow or green substance.  He reported 
incontinence of loose stools in the past but he denied the 
use of absorbent material due to this.   He reported fecal 
urgency but denied surgery or workup.  The examiner said the 
claims file showed no documentation of diarrhea.  Physical 
examination revealed equal breath sounds throughout and no 
adventitious breath sounds were heard.  Cardiovascular 
examination revealed regular rate and rhythm without murmurs, 
rubs, or gallops.  There were no palpable lifts, heaves, or 
thrills.  The veteran was noted to have generalized abdominal 
tenderness to palpation without rebound with positive 
guarding of the left upper quadrant and mid-epigastric 
tenderness to palpation.  X-rays of the chest revealed normal 
heart and lungs.  Pulmonary function tests revealed 
suboptimal effort.  The examiner diagnosed the veteran with 
exertional dyspnea.  She said there was no objective evidence 
of any illness or disability.  She also said the veteran had 
a history of diarrhea for three to four years but that there 
was insufficient clinical evidence to warrant a diagnosis of 
any acute or chronic disorder or residuals thereof.  She said 
the onset of diarrhea in the last few years was unrelated to 
military service or Persian Gulf service.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2001 to January 2007.  In March 2001 
the veteran was noted to have shortness of air and was 
prescribed a combivent inhaler.  In November 2001 the veteran 
reported loose stools.  In April 2002 the veteran was noted 
to scattered rhonchi of the lungs.  Spirometry studies were 
noted to be normal.  An echocardiogram revealed right atrial 
enlargement and right ventricular enlargement.  In July 2002 
the veteran denied chest pain and shortness of air.  He 
reported that his bowels were okay.  His lungs were noted to 
be clear to auscultation bilaterally.  Chest x-rays obtained 
in October 2003 revealed normal heart and lungs.  In January 
2004 the veteran reported five to six loose stools per day 
for the past several months.  He said he had yellowish loose 
stool when he ate.  He was noted to have a history of 
shortness of breath.  Later in January 2004 the veteran was 
noted to have no problems with bowel movements.  He reported 
nasal congestion and drainage with cough.  He denied chest 
pain and shortness of air.  On two occasions in February 2005 
the veteran denied chest pain, shortness of air, abdominal 
pain, and problems with his bowels.  In April 2006 the 
veteran reported chronic watery diarrhea shortly after 
eating.  He said it was not related to eating any particular 
foods.  He denied abdominal pain, blood in his stool, and 
weight loss.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

The law affecting compensation for disabilities occurring in 
Gulf War veterans was amended in 2001.  See Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107- 
103, 115 Stat. 976 (2001).  However, with exceptions not here 
applicable, both the "old" and the "new" law require that in 
order to obtain compensation for an undiagnosed illness, the 
disability in question must not be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2006).

If a disability claimed as due to undiagnosed illness is 
shown to be attributable to a known clinical diagnosis, 
service connection may still potentially be established for 
the diagnosed entity on a "direct" basis.  In order for such 
a claim to be granted, there must ordinarily be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus, or link, between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 
Vet. App. 498 (1995).

Shortness of Breath

In this case there is no evidence that the veteran has a 
chronic disability manifested by shortness of breath.  The 
veteran's SMRs were negative for treatment or a diagnosis 
manifested by shortness of breath.  After service the veteran 
was seen by his private physician for an upper respiratory 
infection on three occasions.  At the time of a Persian Gulf 
War examination in February 2001 the veteran was diagnosed 
with exertional shortness of breath.  In March 2001 the 
veteran was noted to have shortness of air and was prescribed 
a combivent inhaler.  In April 2002 the veteran was noted to 
have scattered ronchi of the lungs.  Spirometry studies were 
noted to be normal.  An echocardiogram revealed right atrial 
enlargement and right ventricular enlargement.  In July 2002 
the veteran denied chest pain and shortness of air.  His 
lungs were noted to be clear to auscultation bilaterally.  
Chest x-rays obtained in October 2003 revealed normal heart 
and lungs.  In January 2004 the veteran was noted to have a 
history of shortness of breath.  Later in January 2004 the 
veteran denied chest pain and shortness of air.  On two 
occasions in February 2005 the veteran denied chest pain and 
shortness of air.  

At the time of the October 2002 VA examination the veteran 
was diagnosed with exertional dyspnea.  The examiner said 
there was no objective evidence of any illness or disability.  
Absent present diagnosis of a disability manifested by 
shortness of breath, service connection on a direct basis 
cannot be granted.  

Similarly the Board finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  The 
veteran sought medical treatment for shortness of breath on 
several occasions but he also denied shortness of air on 
several occasions, making it difficult to conclude his 
complaints are chronic.  There must be either objective 
indicators of a disability, such as "signs" evident to a 
medical examiner or other, non-medical indicators capable of 
independent verification.  There is no such evidence here.  
The evidence of record does not show that the veteran has a 
disability manifested by shortness of breath, at least none 
shown by objective indications.  As noted above, the October 
2002 VA examiner concluded that there was no objective 
evidence of any illness or disability.  Consequently, service 
connection for shortness of breath cannot be granted under 
38 C.F.R. § 3.317.  

Diarrhea

In this case there is no evidence that the veteran has a 
chronic disability manifested by diarrhea.  The veteran's 
SMRs were negative for treatment or a diagnosis manifested by 
diarrhea.  At the time of a Persian Gulf War examination in 
February 2001 the veteran reported occasional diarrhea.  No 
diagnosis was provided.  Private treatment reports were 
negative for any reference to complaints or treatment for 
diarrhea.  Outpatient treatment reports from VA reveal that 
the veteran reported loose stools in November 2001.  In July 
2002 the veteran reported that his bowels were okay.  In 
January 2004 the veteran reported five to six loose stools 
per day for the past several months.  Later in January 2004 
the veteran was noted to have no problems with bowel 
movements.  On two occasions in February 2005 the veteran 
denied abdominal pain and problems with his bowels.  In April 
2006 the veteran reported chronic watery diarrhea shortly 
after eating.  He denied abdominal pain, blood in his stool, 
and weight loss.  

The October 2002 VA examiner concluded that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder related to diarrhea or residuals 
thereof.  She said the onset of diarrhea in the last few 
years was unrelated to military service or Persian Gulf 
service.  Absent a present diagnosis manifested by diarrhea, 
service connection on a direct basis cannot be granted.  

The Board also finds that service connection under the 
provisions of 38 C.F.R. § 3.317 cannot be granted.  The 
veteran sought medical treatment for diarrhea on several 
occasions following service but he also denied problems with 
his bowels on several occasions following service, making it 
difficult to conclude his complaints are chronic.  There must 
be either objective indicators of a disability, such as 
"signs" evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  There is no 
such evidence here.  The evidence of record does not show 
that the veteran has a disability manifested by diarrhea.  As 
noted above, the October 2002 VA examiner concluded that 
there was insufficient clinical evidence to warrant a finding 
of any disability manifested by diarrhea or residuals 
thereof.  Consequently, service connection for diarrhea 
cannot be granted under 38 C.F.R. § 3.317.  

The Board notes that the veteran has alleged that he had 
shortness of breath and diarrhea related to service.  While 
the veteran is capable of providing information regarding his 
current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for shortness of breath or diarrhea.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. 
§ 3.102 (2006).



Compliance with the Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that the veteran wanted the 
RO to obtain on his behalf.  The RO wrote to the veteran in 
April 2002 and informed him of the requirements to qualify 
for benefits based on undiagnosed illness.  Follow-up letters 
were sent in June 2002, December 2003, and May 2005 and the 
veteran was informed of the status of his claim.  The RO 
wrote to the veteran again in April 2006 and again notified 
the veteran of the evidence/information required to 
substantiate his claim.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that the veteran wanted the RO to obtain 
on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate a claim of service 
connection, what VA would do to assist, and what was expected 
of him, including the presentation of all pertinent evidence 
of which he was aware.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA outpatient treatment reports.  The veteran was 
afforded a Persian Gulf examination and a VA examination.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding pertinent evidence.


ORDER

Entitlement to service connection for shortness of breath, to 
include as due to undiagnosed illness, is denied. 

Entitlement to service connection for diarrhea, to include as 
due to undiagnosed illness, is denied.




REMAND

The veteran's service medical records reflect a complaint of 
right foot pain and swelling in the foot and big toe.  He had 
diffuse tenderness of the great toes, right greater than 
left.  He was noted to have a history of gout.  An x-ray was 
ordered the results of which are not included in the SMRs.  A 
National Guard enlistment examination dated in April 1992 
reflects that the veteran was noted to have a swollen toe in 
the past with no sequelae.  

Private treatment reports from Dr. Islam reveal that the 
veteran was diagnosed with "classical gout" of the left 
metatarsophalangeal joints and left knee.  In November 1994 
he was noted to have had an episode of acute gouty arthritis 
of the left wrist.  He was noted to have acute gout of the 
left foot in February 1995.  The veteran was noted to have 
gout of the left foot and ankle in July 1995, gout of the 
left metatarsophalangeal joints in March 1997, gout of the 
left big toe and knee in October 1999, a flare-up of gout in 
June 2000, and acute gout of the left ankle and left 
metatarsophalangeal joints in September 2000 and January 
2001.

At the time of an October 2002 VA examination the veteran was 
noted to have a history of possible gout based on his uric 
acid level.  X-rays revealed mild degenerative joint disease 
(DJD) of the bilateral metacarpophalangeal great toes 
bilaterally.  X-rays of the bilateral ankles, the left knee, 
and the left shoulder were all noted to be normal.  The 
examiner provided no opinion regarding the likelihood that 
any DJD or gout is related to service.  In order to properly 
assess the veteran's claim, an opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
VA examination by a rheumatologist 
or other physician with expertise in 
joint disease.  The claims folder 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  The examiner is 
requested to indicate whether the 
veteran experiences gout.  The 
examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any gout or DJD of any joint is 
traceable to the veteran's period of 
military service.  The examiner 
should also state whether the 
veteran has objective manifestations 
of any joint disability not 
attributable to any known clinical 
diagnosis.  X-rays should be taken 
as necessary to assist with this 
determination.  A complete rationale 
for any opinion expressed must be 
provided.

The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


